                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA


COMMUNICATIONS SUPPLY                         )
CORPORATION,                                  )
                                              )
                       Plaintiff,             )      Civil Action No. 18-1374
                                              )
       v.                                     )      Judge Cathy Bissoon
                                              )
IRON BOW TECHNOLOGIES, LLC,                   )
                                              )
                       Defendant.             )


                                             ORDER

       Defendant’s Motion (Doc. 8) to dismiss for improper venue will be denied, for essentially

the same reasons as stated in Plaintiff’s Opposition Brief (Doc. 11). Plaintiff’s analyses are

incorporated-by-reference herein; and, otherwise, the following additional explanations suffice.

       At best, Defendant might establish that the parties’ competing forum-selection-clauses

fall-away, pursuant to the “knockout rule” applied in the battle-of-the-forms context. Defendant,

however, then asks precisely the wrong question – namely, whether venue is proper in its

preferred-forum (Virginia). However, it is Plaintiff’s prerogative − as the master of its own case

− to bring suit in any jurisdiction where venue properly lies.1 Defendant has made no effort to

show that venue in this forum − where Plaintiff’s corporate-parent resides, and Plaintiff rather-

credibly may claim that the contract was formed and/or its injuries were suffered – is improper.

       Consistent with the foregoing, Defendant’s Motion to Dismiss (Doc. 8) is DENIED.




1
 Placing aside forum non conveniens considerations, a theory that is not advanced in
Defendant’s Motion.
       IT IS SO ORDERED.



June 5, 2019                           s\Cathy Bissoon
                                       Cathy Bissoon
                                       United States District Judge

cc (via ECF email notification):

All Counsel of Record




                                   2
